Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/23/2020 has been entered.

Information Disclosure Statement

The information disclosure statements submitted on 10/23/2020, 11/12/2020, 11/12/2020, 11/26/2020, 12/08/2020, 01/06/2021, 01/07/2021, 01/25/2021, 02/09/2021 and 03/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Terminal Disclaimer
The terminal disclaimer filed on 08/12/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/583989 has been reviewed and is accepted. The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Renehan Reg. No. 74768 on 08/17/2020. 

The following claims have been amended as follows:
(Currently Amended) An electronic device, comprising:
a display device;
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
connecting to an external device via wireless communication;
detecting, while connected to [[an]] the external device, an indication that a physical proximity between the electronic device and the external device satisfies a first proximity condition;
in response to detecting the indication that the physical proximity satisfies the first proximity condition, displaying, via the display device, a first media information affordance representing a first media item and identifying the external device, wherein the first media information affordance is overlaid on a currently displayed user interface;
while displaying the first media information affordance representing the first media item, detecting an indication that the physical proximity between the electronic device and the external device satisfies a second proximity condition; and
in response to detecting the indication that the physical proximity satisfies the second proximity condition, initiating playback of the first media item, wherein initiating playback of the first media item includes altering text of the first media information affordance to indicate that playback of the first media item has been initiated.

4.	(Currently Amended) The electronic device of claim 1, wherein initiating playback of the first media item includes altering [[the]] a visual appearance of the first media information affordance to indicate that playback of the first media item has been initiated.  

16.	(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display device, the one or more programs including instructions for:
connecting to an external device via wireless communication;
detecting, while connected to [[an]] the external device, an indication that a physical proximity between the electronic device and the external device satisfies a first proximity condition;
in response to detecting the indication that the physical proximity satisfies the first proximity condition, displaying, via the display device, a first media information affordance representing a first media item and identifying the external device, wherein the first media information affordance is overlaid on a currently displayed user interface;
while displaying the first media information affordance representing the first media item, detecting an indication that the physical proximity between the electronic device and the external device satisfies a second proximity condition; and
in response to detecting the indication that the physical proximity satisfies the second proximity condition, initiating playback of the first media item, wherein initiating playback of the first media item includes altering text of the first media information affordance to indicate that playback of the first media item has been initiated. 

17.	(Currently Amended) A method comprising:
at an electronic device with a display device:
connecting to an external device via wireless communication;
detecting, while connected to [[an]] the external device, an indication that a physical proximity between the electronic device and the external device satisfies a first proximity condition;
in response to detecting the indication that the physical proximity satisfies the first proximity condition, displaying, via the display device, a first media information affordance representing a first  and identifying the external device, wherein the first media information affordance is overlaid on a currently displayed user interface;
while displaying the first media information affordance representing the first media item, detecting an indication that the physical proximity between the electronic device and the external device satisfies a second proximity condition; and
in response to detecting the indication that the physical proximity satisfies the second proximity condition, initiating playback of the first media item, wherein initiating playback of the first media item includes altering text of the first media information affordance to indicate that playback of the first media item has been initiated.

20. 	(Currently Amended) The non-transitory computer-readable storage medium of claim 16, wherein initiating playback of the first media item includes altering [[the]] a visual appearance of the first media information affordance to indicate that playback of the first media item has been initiated. 

34.	(Currently Amended) The method of claim 17 wherein initiating playback of the first media item includes altering [[the]] a visual appearance of the first media information affordance to indicate that playback of the first media item has been initiated.  



The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 07/29/2020, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 16 and 17 when taken in the context of the claims as a whole.  Specifically, the combination of connecting to an external device wirelessly, with detecting proximity satisfying a first condition, with displaying a media affordance representing media in response to meeting first condition that includes identifying the external device and 
At best the prior arts of record, specifically Lee et al. (US 20100178873 A1 hereinafter Lee) teaches a mobile device with a touchscreen (see ¶64). Lee further teaches detecting proximity of mobile device with threshold distances. (Fig. 12-13 and ¶184, ¶197, ¶191).  Lee further teaches playing and pausing media based on a distance thresholds (see ¶257-¶258). Vega et al. (US 20160062606 Al hereinafter Vega) teaches proximity conditions while playing media (see Fig. 7A-7B ¶22, ¶90-¶93). Haff et al. (US 20130094666 A1 hereinafter Haff) teaches ceasing playing media while detecting satisfying of a second proximity condition (See Fig. 2 ¶38)
 Newly cited art Coffman et al. (US 20180335903 A1) teaches media information interface including a proximity condition indicator. (See Fig. 12A-D, Fig. 6AI and ¶513). Shim et al. (US 20160360344 A1) teaches a mobile terminal that detects media players and display of status information (See ¶6 ¶9).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 16 and 17 as a whole.
Thus, claims 1, 16 and 17 are allowed over the prior art of record.
Claims 2-15 and 18-45 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 07/29/2020. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BEAU D SPRATT/Primary Examiner, Art Unit 2143